                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            CASE NO. 5:19-CV-00510-D

 WESTERN PLASTICS, INC.
     Plaintiff ·

 V
                                                                             ORDER
 DUBOSE STRAPPING, INC.
     Defendant.



       Upon good cause shown by the parties to this action, the Court GRANTS a stay of all

deadlines in this case pending resolution of the post-trial motions in related Case No. 5:15-cv-

00294-D.


       So ORDERED this _1f_ day of May, 2020.



                                                  By:    ~       fuvL&
                                                        JSC. DEVER III
                                                              United States District Judge




           Case 5:19-cv-00510-D Document 18 Filed 05/15/20 Page 1 of 1
